Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 19 July 2021, applicant amended independent claim 1 to include that “the α carbon is a carbon atom of a CH2 group in a backbone chain of the at least one hydrogenated alphaolefin oligomer” and that “the end carbon is a carbon atom of a CH3 end group in a side chain of the at least one hydrogenated alphaolefin oligomer”.   Applicant also amended independent claim 1 to include that Expression (1) is: 
1.3 ˂ end carbon/α carbon ≤ 2.7
The above amendments satisfy the claim rejection under 35 U.S.C. 112(b), second paragraph, and 35 U.S.C. 103 as being unpatentable over WU et al (US 2014/0378720).  Although WU et al do not disclose an end carbon/α carbon ratio, calculated ratios from the data in the specification are outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 7, 2021